       Law Offices of Sara L. Bloom
       1120 Huffman Rd. Ste 24-785
       Anchorage, AK 99515
       (907) 519-3613
       f(907) 345-8570
       sara@907lawyer.com


                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

                                    AT ANCHORAGE


      JAIME TYLER,                                      )
                                                        )
                     Plaintiff,                         )
                                                        ) Case No. 3:19-cv-00039-JWS
        v.                                              )
                                                        )
       STATE OF ALASKA, ALASKA STATE                    )
       EMPLOYEES ASSOCIATION (ASEA)                     )
       LOCAL 52, AFL-CIO, JAMES TRAVLINE,               )
       AND OMAR SUTHERLAND,                             )
                                                        )
                  Defendants.                           )
      __________________________________                )


                       JOINT STIPULATION OF DISMISSAL

       The parties, by and through their respective counsel of record, hereby give notice

to the Court that they have reached a settlement agreement in this matter. As such, the

parties wish to dismiss this entire case with prejudice. Each party will be responsible

for their respective attorney’s fees and costs.

       DATED this 27th day of February, 2020, at Anchorage, Alaska.




 Case 3:19-cv-00039-JWS Document 37 Filed 02/27/20 Page 1 of 2
                                                LAW OFFICES OF SARA L. BLOOM
                                                Attorney for Plaintiff


                                                By: /s Sara L. Bloom__
                                                       Sara L. Bloom
                                                       Alaska Bar No. 1509071
                                                       Attorney for Plaintiff Jaime Tyler



                                                Attorneys for Defendants


                                                By: /s Molly Brown
                                                       Molly Brown
                                                       Alaska Bar No. 0506057
                                                       Attorney for ASEA


                                                By: /s Siobhan McIntyre
                                                       Siobhan McIntyre
                                                       Alaska Bar No. 1206050
                                                       Attorney for State of Alaska


                                                By: /s Foster Wallace
                                                       Foster Wallace
                                                       Alaska Bar No. 921115
                                                       Attorney for James Travline


                                                By: /s Jason Weiner
                                                       Jason Weiner
                                                       Alaska Bar No. 9906031
                                                       Attorney for Omar Sutherland




JOINT STIPULATION OF DISMISSAL
Jaime Tyler v. State of Alaska, et al., Case No. 3:19-cv-00039-JWS                    Page 2 of 2
  Case 3:19-cv-00039-JWS Document 37 Filed 02/27/20 Page 2 of 2
